FILED
                              NOT FOR PUBLICATION                           DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


INDRI THERESIA YOLANDA,                          No. 12-71229

               Petitioner,                       Agency No. A087-692-879

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Indri Theresia Yolanda, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that Yolanda

failed to demonstrate the harms she experienced in Indonesia, including the

incident with demonstrators and various incidents of harassment, rose to the level

of persecution. See id. at 975-76 (concluding no past persecution where petitioner

testified to various incidents of harassment, denial of medical care, arrest and

detention, and a mob beating due to his ethnicity and religion). Substantial

evidence also supports the agency’s finding that, even under a disfavored group

analysis, Yolanda failed to show sufficient individualized risk of persecution in

Indonesia to demonstrate a well-founded fear of future persecution. See id. at 978-

79. We reject Yolanda’s contention related to a pattern and practice of persecution

of Christians in Indonesia. Accordingly, her asylum claim fails.

      Because Yolanda failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                       12-71229
      Substantial evidence supports the agency’s denial of CAT relief because

Yolanda failed to establish it is more likely than not she will be tortured if removed

to Indonesia. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      Finally, we deny Yolanda’s motion to take judicial notice of the 2011 State

Department report and do not consider it. See Fisher v. INS, 79 F.3d 955, 963 (9th

Cir. 1996) (en banc) (the court’s review is limited to the administrative record).

      PETITION FOR REVIEW DENIED.




                                          3                                    12-71229